Citation Nr: 0900285	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for adenocarcinoma of 
the colon, claimed as secondary to ulcerative colitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This case comes to the Board of Veterans' 
Appeals (Board) from the Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the Board in September 2006.  
Unfortunately, the tape recording of the hearing testimony 
was lost.  In January 2008, he again testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the January 2008 hearing has been associated 
with the claims folder.  

This case was remanded by the Board in March 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Ulcerative colitis was not manifest during service; it 
was not identified until July 1967 and is unrelated to 
service.

2.  Adenocarcinoma of the colon was not manifest during 
service; it was not identified until July 2003 and is 
unrelated to service or to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Adenocarcinoma of the colon was not incurred in or 
aggravated by active duty and is not proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends that he was diagnosed with spastic colon 
in June 1963, prior to enlisting in the Army.  In December 
1965, one month prior to service separation, he was 
hospitalized in Vietnam for fever, chills, and watery 
diarrhea.  He was officially diagnosed with ulcerative 
colitis in July 1967, over a year and a half after 
separation, and believes that military stress caused his 
spastic colon to progress into ulcerative colitis and, later, 
adenocarcinoma of the colon.  

Service treatment records confirm that the veteran was 
diagnosed with gastroenteritis in December 1965 while in 
Vietnam.  However, these records do not reflect that he 
suffered from a chronic gastrointestinal disorder.  Although 
he indicated in his January 1966 Report of Medical History 
that he suffered from stomach, liver, or intestinal trouble, 
his January 1966 Report of Medical Examination at separation 
indicated that his abdomen, viscera, anus, and rectum were 
within normal limits.  This suggests that any 
gastrointestinal disorder experienced in service was acute 
and transitory rather than chronic in nature.  

Post-service records include treatment for bloody stools in 
July 1967.  In letters dated in June 1968 and August 1968, 
the veteran's private physicians confirmed that he was 
diagnosed with a spastic colon prior to entering service.  
The physician further indicated that during service and 
following service, he suffered from bloody diarrhea and 
febrile episodes.  

These physicians diagnosed him with ulcerative colitis, and 
opined that "one could only conclude that the stress and 
trauma of military life has produced marked organic changes 
in a colon that was only minimally involved prior to 
induction into military life."  However, these physicians 
had only been treating him since 1968, and presumably did not 
render the initial spastic colon diagnosis prior to service.  

The veteran filed a claim for entitlement to service 
connection for ulcerative colitis in September 1968.  In 
January 1971, the Board obtained an independent medical 
opinion from the Chief of Gastroenterology at Duke 
University.  This expert opined that there was no evidence of 
ulcerative colitis prior to July 1967 and found no evidence 
that the disease preexisted the veteran's military service or 
developed during his military service or shortly thereafter.  
Based on this opinion, the Board denied the veteran's claim.

In a September 2006 letter, the veteran's private physician 
indicated that he currently suffered from colon 
adenocarcinoma secondary to ulcerative colitis.  The 
physician recited the veteran's medical history and opined 
that the relationship of stress in a military situation "may 
have" exacerbated and ultimately resulted in a progression 
of ulcerative colitis.  

The Board found this opinion to be too speculative to grant 
service connection for ulcerative colitis and adenocarcinoma 
of the colon, but found it sufficient to trigger VA's duty to 
obtain another medical opinion as to the etiology of the 
veteran's condition.  

In an April 2008 VA rectum and anus examination, the 
examining physician diagnosed adenocarcinoma of the colon and 
ulcerative colitis.  The examiner also opined that the 
veteran's spastic colon condition did not exacerbate or 
progress into ulcerative colitis as a result of in-service 
stress.  Although he conceded that ulcerative colitis did 
increase the risk of development of adenocarcinoma of the 
colon, he stated that a spastic colon would have nothing to 
do with the development of ulcerative colitis because the two 
conditions were unrelated.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In assigning high probative value to the April 2008 VA 
examination report, the Board notes that the examiner 
specifically discussed the relevant findings, including 
service medical records, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  

Moreover, the examiner provided a definitive opinion as to 
the etiology of the veteran's ulcerative colitis and 
adenocarcinoma of the colon; unlike the September 2006 letter 
from the veteran's private physician, which merely speculated 
that military stress "may have" exacerbated the veteran's 
spastic colon into ulcerative colitis.  Therefore, the Board 
finds the VA examiner's opinion to be of greater probative 
value than the September 2006 opinion of the private 
physician.

The Board has also considered the veteran's statements and 
testimony asserting a relationship between his currently-
diagnosed ulcerative colitis and adenocarcinoma of the colon 
and active duty service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

With respect to the Dingess requirements, in March 2008, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA service treatment records and 
VA treatment records.  Further, the veteran submitted 
additional treatment records, Internet articles, and several 
written statements, and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in January 2008.  Next, a 
specific VA medical opinion pertinent to the issues on appeal 
was obtained in April 2008.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for ulcerative colitis is denied.

Service connection for adenocarcinoma of the colon is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


